DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an orthodontic appliance, classified in A61C7/16.
II. Claims 8-11, drawn to a method of forming an orthodontic appliance, classified in B29C64/10.
III. Claims 12-15, drawn to a method of using an orthodontic appliance, classified in A61C7/146.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the product as claimed can be made by another and materially different process, such as by subtractive processing a blank of material. Additionally, the process as claimed can be used to make another and materially different product, such as an orthodontic appliance that does not have a wire attached.
Inventions I and Ill are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the process for using the product can be practiced with another materially different product, such as an orthodontic appliance without a wire, and the product can be used in a materially different process, such as using an adhesive that does not require the application of radiation.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions can have a materially different design, such as forming an appliance that is a bracket while one using a product that is a retainer. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A. The inventions have acquired a separate status in the art in view of their different classifications;
B. The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation between Attorney James Larson and Examiner Thomas Agger on 16 April 2021 a provisional election was made with traverse to prosecute the invention of Group II, claims 8-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 and 12-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2019/0090985) in view of Adam (US 5,711,665).
As to claim 8, Jo teaches a method of forming an orthodontic appliance for a patient (“Retainer and method of production thereof” [Title]), comprising: using a digital data file (Jo [0018]: “A method of this type is typically computer controller based on digital models.”) to control an additive manufacturing machine ([0018] teaches a 3-D printing method) to form a bonding pad (transmission device 9, see Fig 4) of the orthodontic appliance (retainer 1, see Fig 4) by additive manufacturing (Jo [0056] teaches transmission devices 9 and arc 3 are “form[ed] integrally connected “in one piece.” Jo teaches the forming is by 3-D printing at [0058].). 
Jo does not teach: wherein the bonding pad that is formed has a plurality of apertures extending completely through the bonding pad in a thickness direction of the bonding pad.
Rather, the illustration of the transmission devices 9 of Jo indicate the bonding pads are solid. However, in the orthodontic appliance field, it was known at the time the invention was effectively filed to provide for an aperture extending completed through the bonding pad in a thickness direction of the bonding pad. See Adam which teaches a bracket 20 having a passage 36. The passage is useful for allowing adhesive to be light cured via a curing unit, as illustrated at Fig 9. See also Col 3 lines 4-17 which describes a method of partially curing adhesive under a bracket while allowing for the removal of uncured adhesive adjacent to a bracket.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for an aperture extending completely through the bonding pad in a thickness direction of the bonding pad of Jo as taught by Adam. Such a person would have been motivated to do so in order to practice the light-curing method of Adam Col 3 lines 4-17. See also MPEP § 2143 I A which discusses the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.
As for the limitation “plurality” of apertures, in one interpretation, the single passage 36 of Adam meets the limitation “plurality.” 
In another interpretation, a single passage does not meet the limitation “plurality.” In this case, the introduction of more than one aperture where a single aperture already exists is considered a mere obvious design choice which fails to patentably distinguish over the prior art of Jo in view of Adam.
As to claim 9, Jo in view of Adam teaches the method of claim 8, further comprising using the digital data file to control the additive manufacturing machine to form a wire (Jo’s arc 3) of the orthodontic appliance together with the bonding pad (Jo’s transmission device 9) by additive manufacturing  (Jo [0056] teaches transmission devices 9 and arc 3 are “form[ed] integrally connected “in one piece.” Jo teaches the forming is by 3-D printing at [0058].).
As to claim 10, Jo in view of Adam teaches the method of claim 9, comprising forming the bonding pad and the wire using a metal material, graphene, carbon or carbon fiber (Jo [0018] teaches the material that is 3-D printed may be synthetic resins, ceramic and metals).
As to claim 11, Jo in view of Adam teaches the method of claim 8, wherein the orthodontic appliance is a fixed orthodontic retainer (the retainer of Jo is an orthodontic retainer, and is fixed to teeth by glue, as taught in [0056]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        27 May 2022